Name: Council Directive 91/670/EEC of 16 December 1991 on mutual acceptance of personnel licences for the exercise of functions in civil aviation
 Type: Directive
 Subject Matter: air and space transport;  organisation of transport;  transport policy;  education
 Date Published: 1991-12-31

 Avis juridique important|31991L0670Council Directive 91/670/EEC of 16 December 1991 on mutual acceptance of personnel licences for the exercise of functions in civil aviation Official Journal L 373 , 31/12/1991 P. 0021 - 0025 Finnish special edition: Chapter 6 Volume 3 P. 0088 Swedish special edition: Chapter 6 Volume 3 P. 0088 COUNCIL DIRECTIVE of 16 December 1991 on mutual acceptance of personnel licences for the exercise of functions in civil aviation (91/670/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 84 (2) thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the existence in sufficient numbers of cockpit personnel holding the necessary qualifications and licences is vital for the smooth and safe running of air transport services; Whereas also the completion of the internal market by the end of 1992 requires the existence of an efficient air transport system in order to facilitate the movement of persons within the Community; Whereas air transport is a highly dynamic and rapidly developing sector of a particularly international character; whereas, therefore, the balance between supply and demand in personnel can be maintained more efficiently at the Community than the national level; Whereas it is therefore essential that the common transport policy in the field of civil aviation be extended to facilitate the movement of cockpit personnel within the Community; Whereas the requirements for licences of cockpit personnel differ between Member States; Whereas the qualifications required for licences are not at present laid down by the Community; whereas Member States therefore retain the option of fixing the level of such qualifications with a view to guaranteeing the safety of services provided by aircraft registered on their territority; whereas they may not, without infringing their obligations laid down in the Treaty, require a national of a Member State to obtain those qualifications, which in general they determine solely by reference to their own national education and training systems, where the person concerned has already acquired those qualifications in another Member State; Whereas in order to facilitate compliance with Treaty obligations and to ensure the mobility of cockpit personnel, a Community procedure should be introduced for the acceptance of licences and qualifications of such personnel; Whereas the recognition of private pilots' licences can already be established in all Member States; Whereas, if in order to be permitted to operate aircraft registered in a Member State other than that where they obtained their licence, professional pilots have to be subjected to additional tests, they should be offered the possibility of sitting such tests as soon as possible; Whereas training facilities available in Member States are not always commensurate with demand; whereas in conformity with Article 7 of the Treaty, Member States must admit nationals of other Member States to public and private training establishments and professional examinations on a non-discriminatory basis; Whereas in order to achieve full mutual recognition of licences, the Council will adopt, taking account of progress reached in the proceedings of international organizations, before 1 January 1993, on a proposal by the Commission to be submitted before 1 July 1992, the measures for harmonized requirements in respect of licences and training programmes; whereas each Member State will recognize any licence which satisfies these requirements, HAS ADOPTED THIS DIRECTIVE: Article 1 This Directive shall apply to procedures for mutual acceptance of licences issued by Member States to civil aviation cockpit personnel. Article 2 For the purposes of this Directive (a) licence means any valid document, issued by a Member State, authorizing the holder to exercise functions as a member of the cockpit personnel on board a civil aircraft registered in a Member State. This definition also includes ratings associated with the document; (b) rating means a statement entered on a licence, or in a separate document, setting forth special conditions, privileges or limitations pertaining to such licence; (c) acceptance of licences means any act of recognition or validation by a Member State of a licence issued by another Member State together with the privileges and certificates pertaining thereto. The acceptance, which may be effected through the issue by the Member State of a licence of its own, shall not extend beyond the period of validity of the original licence; (d) recognition means the permission to use on an aircraft registered in one Member State a licence issued in another Member State, in accordance with the privileges pertaining thereto; (e) validation means the express declaration by a Member State that a licence issued by another Member State can be used as one of its own; (f) cockpit personnel means personnel holding a licence and charged with duties essential to the operation of an aircraft during flight time. This definition applies to pilots, flight navigators and flight engineers. Article 3 1. A Member State shall accept, without undue delay or additional tests, any licence issued by another Member State together with privileges and certificates pertaining thereto. 2. Any person holding a private pilot's licence issued by a Member State shall be permitted to fly aircraft registered in another Member State. This recognition shall be limited to the exercise of the privileges of the holder of a private pilot's licence and of associated aircraft ratings under visual flight rules (VFR) by day only in an aircraft certificated for single-pilot operations. Article 4 1. Article 3 (1) shall apply where a licence issued by a Member State and presented to another Member State for acceptance is based on requirements which are equivalent to those of the host Member State. In order to enable the competent authorities to assess the equivalence of licences issued by other Member States, the Commission shall make, and forward to all the Member States before 1 January 1992, a comparison of the requirements applied in each Member State for issuing licences for the same functions. 2. (a) Any Member State may ask the Commission for an opinion on the equivalence of a licence, presented to it for acceptance, within three weeks of receiving the request. (b) The Commission must deliver an opinion within two months. The Member State concerned shall then have a month to reply to the applicant. (c) If a Member State does not ask the Commission for an opinion, it shall be bound to reply to the applicant within three months. (d) The periods referred to in (a), (b) and (c) above shall start to run when all the necessary information is available. 3. If, after the examination of a licence by the Member State to which it has been presented for acceptance, reasonable doubts remain as to the equivalence of the licence concerned, that Member State may, notwithstanding the principles laid down in Article 3 (1), consider that additional requirements and/or tests are necessary to enable the licence to be accepted. The licence holder, the Member State which issued the licence and the Commission shall be informed thereof in writing. The opportunity to take an additional test shall be given to the licence holder by the host Member State to which the licence is submitted for approval as soon as possible, and in any event without discrimination on grounds of nationality. 4. Where the applicant has met the additional requirements and/or has passed the required test(s) as laid down in paragraph 3 the Member State concerned shall forthwith accept the licence in question. 5. Notwithstanding the above, with respect to pilot's licences and notwithstanding paragraphs 1 to 4, a Member State shall accept any licence issued in accordance with the requirements of Annex 1 to the Chicago Convention on International Civil Aviation if the bearer satisfies the special validation requirements laid down in the Annex to this Directive. Article 5 Member States shall ensure that nationals of other Member States are admitted to public and private training establishments and to licensing examinations and procedures on the same basis as applies to their own nationals. Article 6 When a Member State issues, for reasons of equivalence, a licence on the basis of a licence issued by a third country together with the privileges and certificates pertaining thereto, this shall be recorded in the licence. Other Member States shall not be obliged to accept any such licence. Article 7 1. After consulting the Commission, Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 1 June 1992. They shall forthwith inform the Commission thereof. 2. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. 3. Member States shall communicate to the Commission the provisions of national law which they adopt in the field covered by this Directive. 4. Member States shall assist one another in the implementation of this Directive and shall, if need be, exchange information on the licences they have accepted on grounds of equivalence. 5. The confidential information obtained pursuant to this Directive shall be covered by professional secrecy. Article 8 This Directive is addressed to the Member States. Done at Brussels, 16 December 1991. For the CouncilThe PresidentH. MAIJ-WEGGEN (1)OJ N ° C 10, 16. 1. 1990, p. 12; and OJ N ° C 175, 6. 7. 1991, p. 14. (2)OJ N ° C 284, 12. 11. 1990, p. 198. (3)OJ N ° C 124, 21. 5. 1990, s. 18. ANNEX >TABLE>